Citation Nr: 1603907	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from August 1975 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Board denied the Veteran's claim for entitlement to service connection for a psychiatric disability other than PTSD.  The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a joint motion of the parties and remanded the case to the Board for action in accordance with the joint motion.  The matter was then remanded in April 2015 and September 2015.  The case is now again before the Board for further appellate action.

In October 2015, the Veteran submitted claims for service connection for tinnitus and diabetes mellitus, for an increased rating for PTSD, and to reopen the previously denied claims for service connection for leukemia and for a low back disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

While the Board regrets the additional delay, this matter requires additional action in order to be in compliance with the joint motion of the parties and the Board's prior remands.  Noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the issue on appeal for compliance.

In September 2015, the Board remanded the issue on appeal in order to afford the Veteran a VA psychiatric examination and obtain an opinion as to the etiology of his diagnosed depressive disorder, not otherwise specified (NOS).  The examiner was to determine whether it is at least as likely as not (50 percent probability or more) that depressive disorder, NOS, was present in service, caused by service or otherwise etiologically related to service.  The examiner was also to determine whether it is at least as likely as not (50 percent probability or more) that depressive disorder, NOS, was caused or aggravated by the Veteran's service-connected PTSD.

The Veteran then underwent VA examination in October 2015.  The VA examiner's report is inadequate for the purposes of analyzing the Veteran's claim.  The VA examiner initially indicated an opinion that the Veteran's claim is less than authentic ("Although the undersigned examiner questions the authenticity of the claim...").  The Veteran's representative submitted a statement in January 2016 specifically pointing to this statement and questioning the adequacy of the examination report due to the examiner's bias.  The representative has requested a new examination and opinion by a physician other than the October 2015 examiner.

Without determining the October 2015 VA examiner's bias, or lack thereof, the Board finds the opinion to be inadequate on the question of aggravation due to the lack of a well-reasoned rationale.  The examiner stated that the Veteran's depressive disorder is less likely than not caused or aggravated by his service-connected PTSD.  The single rationale for this opinion was that there is, "no available evidence to suggest that the Veteran's depressive disorder (Mood Disorder Due to a General Medical Condition) has been aggravated by PTSD."  This rationale essentially provides no explanation and certainly does not reference any of the medical evidence of record or the lay statements of the Veteran.  Without a well-reasoned rationale based upon the evidence of record, the VA examiner's analysis cannot be found adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is therefore required in order to obtain an adequate opinion as to the etiology of the Veteran's psychiatric disability, other than PTSD.

On remand, development to obtain any outstanding, pertinent VA or private records should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent VA and private medical records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner, other than the examiner who conducted the October 2015 VA examination, with sufficient expertise to determine the etiology of the Veteran's claimed psychiatric disability other than PTSD.

Based on review of the record and examination of the Veteran, the examiner should identify all acquired psychiatric disorders that have been present at any time during the pendency of this claim, other than the Veteran's PTSD, to include depressive disorder, NOS.  If the manifestations of any psychiatric disorder other than PTSD cannot be clinically distinguished from manifestations of service-connected PTSD, such should be stated in the examination report.

With respect to each acquired psychiatric disorder present during the period of the claim, other than PTSD, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by his service connected PTSD.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)




This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


